

116 HR 595 IH: COVID–19 Justice and Accountability Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 595IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Schakowsky (for herself, Mr. Takano, Mr. García of Illinois, Ms. Norton, Ms. Jackson Lee, Mrs. Watson Coleman, Mr. Lowenthal, Mr. Pocan, Ms. Kaptur, Mr. Raskin, Ms. Jayapal, Ms. Lee of California, Mr. Cicilline, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide a cause of action for violations of laws related to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Justice and Accountability Act.2.Cause of action for violations of COVID–19 lawsNotwithstanding any other provision of law, an individual may bring a cause of action in the appropriate district court of the United States against any person who violates or fails to comply with a requirement under the CARES Act (Public Law 116–136), the Families First Coronavirus Response Act (Public Law 116–127), or the Coronavirus Response and Relief Supplemental Appropriations Act, 2021 (Public Law 116–260), or an amendment made by each such Act, for harm that the individual suffered as a result of such violation or failure. 3.Temporary suspension of arbitration(a)In generalNotwithstanding any other provision of this law, during the covered emergency period no predispute arbitration agreement or predispute joint-action waiver shall be valid or enforceable with respect to an employment dispute, consumer dispute, antitrust dispute, or civil rights dispute.(b)Applicability(1)In generalAn issue as to whether this section applies with respect to a dispute shall be determined under Federal law. The applicability of this section to an agreement to arbitrate and the validity and enforceability of an agreement to which this section applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement, and irrespective of whether the agreement purports to delegate such determinations to an arbitrator.(2)Collective bargaining agreementsNothing in this section shall apply to any arbitration provision in a contract between an employer and a labor organization or between labor organizations, except that no such arbitration provision shall have the effect of waiving the right of a worker to seek judicial enforcement of a right arising under a provision of the Constitution of the United States, a State constitution, or a Federal or State statute, or public policy arising therefrom.(c)DefinitionsIn this section:(1)The term covered emergency period means the period beginning on the date on which the President declared a national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) and ending on the date that is 180 days after such emergency is terminated. (2)The term antitrust dispute means a dispute—(A)arising from an alleged violation of the antitrust laws (as defined in subsection (a) of the first section of the Clayton Act) or State antitrust laws; and(B)in which the plaintiffs seek certification as a class under rule 23 of the Federal Rules of Civil Procedure or a comparable rule or provision of State law.(3)The term civil rights dispute means a dispute—(A)arising from an alleged violation of—(i)the Constitution of the United States or the constitution of a State; and(ii)any Federal, State, or local law that prohibits discrimination on the basis of race, sex, age, gender identity, sexual orientation, disability, religion, national origin, or any legally protected status in education, employment, credit, housing, public accommodations and facilities, voting, veterans or servicemembers, health care, or a program funded or conducted by the Federal Government or State government, including any law referred to or described in section 62(e) of the Internal Revenue Code of 1986, including parts of such law not explicitly referenced in such section but that relate to protecting individuals on any such basis; and(B)in which at least one party alleging a violation described in subparagraph (A) is one or more individuals (or their authorized representative), including one or more individuals seeking certification as a class under rule 23 of the Federal Rules of Civil Procedure or a comparable rule or provision of State law.(4)The term consumer dispute means a dispute between—(A)one or more individuals who seek or acquire real or personal property, services (including services related to digital technology), securities or other investments, money, or credit for personal, family, or household purposes including an individual or individuals who seek certification as a class under rule 23 of the Federal Rules of Civil Procedure or a comparable rule or provision of State law; and(B)(i)the seller or provider of such property, services, securities or other investments, money, or credit; or(ii)a third party involved in the selling, providing of, payment for, receipt or use of information about, or other relationship to any such property, services, securities or other investments, money, or credit.(5)The term employment dispute means a dispute between one or more individuals (or their authorized representative) and a person arising out of or related to the work relationship or prospective work relationship between them, including a dispute regarding the terms of or payment for, advertising of, recruiting for, referring of, arranging for, or discipline or discharge in connection with, such work, regardless of whether the individual is or would be classified as an employee or an independent contractor with respect to such work, and including a dispute arising under any law referred to or described in section 62(e) of the Internal Revenue Code of 1986, including parts of such law not explicitly referenced in such section but that relate to protecting individuals on any such basis, and including a dispute in which an individual or individuals seek certification as a class under rule 23 of the Federal Rules of Civil Procedure or as a collective action under section 16(b) of the Fair Labor Standards Act, or a comparable rule or provision of State law.(6)The term predispute arbitration agreement means an agreement to arbitrate a dispute that has not yet arisen at the time of the making of the agreement.(7)The term predispute joint-action waiver means an agreement, whether or not part of a predispute arbitration agreement, that would prohibit, or waive the right of, one of the parties to the agreement to participate in a joint, class, or collective action in a judicial, arbitral, administrative, or other forum, concerning a dispute that has not yet arisen at the time of the making of the agreement.(d)ApplicationThis section shall apply with respect to any dispute or claim that arises or accrues on or after the date on which the covered emergency period began. (e)Rule of constructionNothing in this section shall be construed to prohibit the use of arbitration on a voluntary basis after the dispute arises.